Mr. Justice Barnes delivered the opinion of the court. 3. Carriers, § 544*—when goods received as baggage. Where an immigrant receives a baggage check for a basket trunk and a bundle from the railroad company selling her a ticket and they are sent through to the point of destination, in the absence of proof to the contrary it cannot be questioned that the check came from an authorized agent and that the goods were received as baggage. 4. Carriers, § 541*—when responsible in accepting articles as baggage. A railroad company accepting from an immigrant as baggage a bundle done up in a waterproof sack of heavy goods and tied with heavy ropes is responsible for the articles as if they were personal baggage.